Citation Nr: 1744693	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depression.  

2.  Entitlement to an initial rating in excess of 20 percent for a back condition, previously characterized as intervertebral disc disease with radiculopathy.  

3.  Propriety of the assignment of a separate rating for right lower extremity (RLE) radiculopathy, evaluated as 10 percent disabling as of January 11, 2016.

4.  Entitlement to an initial rating in excess of 10 percent for status post right knee posterior cruciate ligament (PCL) reconstruction (right knee disability).  

5.  Entitlement to an initial compensable rating prior to January 11, 2016, and in excess of 10 percent thereafter for a scar associated with status post right knee PCL reconstruction (right knee scar).

6.  Entitlement to an initial compensable rating prior to January 11, 2016, and in excess of 20 percent thereafter for right foot plantar fasciitis.

7.  Entitlement to an initial compensable rating for hepatic cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In December 2015, the Board remanded this matter for additional development.  In February 2016, the Agency of Original Jurisdiction (AOJ) granted a separate rating for the Veteran's RLE radiculopathy, effective January 11, 2016; awarded a 10 percent rating for the Veteran's right knee scar, effective January 11, 2016; and increased the noncompensable rating for his right foot plantar fasciitis to 20 percent, effective January 11, 2016.  Furthermore, the AOJ recharacterized the Veteran's service-connected back disability, previously characterized as "intervertebral disc disease with radiculopathy" as a "back condition," and continued the initial 20 percent rating, effective January 11, 2016.  In this regard, the February 2016 rating decision presented such recharacterized disability as an award of service connection.  

Thereafter, the Veteran argued that such awards should be effective the date service connection was awarded for such disabilities, June 28, 2008.  In this regard, he is advised that his back disability, various characterized, has been assigned an initial 20 percent rating as of such date.  Furthermore, with regard to the separate rating assigned for his RLE radiculopathy, as well as the partial grants of increased ratings as of January 11, 2016, for his right knee scar and right foot plantar fasciitis, he is advised that the Board has jurisdiction to consider the propriety of the date of any staged ratings or onset of associated secondary manifestations of service-connected issues on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993); Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, General Rating formula for Diseases and Injuries of the Spine (2016).  As such, the decision below addresses the propriety of the assigned effective date and rating of his RLE radiculopathy, as well as the propriety of the assigned ratings for both stages for his right knee scar and right foot disability.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's back condition was manifested by forward flexion greater than 30 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or associated objective neurological abnormalities other than RLE radiculopathy and left lower extremity (LLE) radiculopathy.

2.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period prior to January 11, 2016, his RLE radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

3.  Resolving all reasonable doubt in the Veteran's favor, since January 11, 2016, his RLE radiculopathy resulted in no more than moderate incomplete paralysis of the sciatic nerve.

4.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his LLE radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

5.  For the entire appeal period, the Veteran's right knee disability has been manifested by objective evidence of painful motion, with extension limited to no more than zero degrees and flexion limited to no more than 100 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without lateral instability or recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

6.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his right knee scar is painful.

7.  Resolving all reasonable doubt in the Veteran's favor, prior to January 11, 2016, his right foot plantar fasciitis was manifested by symptoms analogous to moderate flat foot, to include pain on manipulation and use of the foot, without more severe symptoms, to include pronation, abduction, accentuated pain on manipulation, swelling, characteristic callosities, extreme tenderness of the plantar surface, marked inward displacement, or severe spasm of the tendo achillis on manipulation, consistent with severe flat foot, and did not more nearly approximate a moderately severe foot injury.

8.  Since January 11, 2016, the Veteran's right foot plantar fasciitis is manifested by symptoms analogous to severe flat foot, without more severe symptoms, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation that is not improved by orthopedic shoes or appliances, consistent with pronounced pes planus, and did not more nearly approximate a severe foot injury.

9.  For the entire appeal period, the Veteran's hepatic cyst has been asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a back condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5243, 5242 (2016).

2.  Prior to January 11, 2016, the criteria for a separate 10 percent rating, but no higher, for RLE radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5242, 8520 (2016).

3.  Since January 11, 2016, the criteria for a separate 20 percent rating, but no higher, for RLE radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5242, 8520 (2016).

4.  For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for LLE radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5242, 8520 (2016).

5.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5262-5260 (2016).

6.  For the entire appeal period, the criteria for an initial 10 percent rating, but no higher, for a right knee scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, DC 7804 (2008).  

7.  Prior to January 11, 2016, the criteria for an initial 10 percent rating, but no higher, for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

8.  Since January 11, 2016, the criteria for an initial rating in excess of 20 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

9.  The criteria for an initial compensable rating for hepatic cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, 
DC 7399-7301 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In the instant case, the record reflects that the Veteran's back, knee, and foot disabilities were examined by VA in March 2009 and January 2016.  Upon a review of the VA examination reports, the Board notes that there was no evidence of abnormal weight-bearing during the 2009 examination and pain on weight-bearing was observed during the 2016 foot examination, but not during the 2016 foot and back examinations.  Regarding the back, as there is no opposite undamaged joint, testing in such regard is not possible.  Regarding the Veteran's nonservice-connected left foot, the Board notes that such was examined during the 2009 examination and found to be abnormal as indicated by the examiner's diagnosis of bilateral plantar fasciitis and bilateral flat foot with hallux valgus on the left foot; thus, the fact that the 2016 examiner did not perform a left foot examination is moot since such is not an "undamaged joint."  As for the Veteran's nonservice-connected left knee, such was noted to have normal range of motion (ROM) at the 2009 examination and the Veteran has not since sought any treatment for his left knee or mentioned any abnormality; accordingly, the Board finds the 2009 findings regarding the undamaged left knee joint are adequate for comparison to the 2016 right knee findings since the Veteran's left knee was not examined at that time.  Further, while the 2009 and 2016 examinations do not reflect passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of back, knee, or foot motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.  Moreover, the 2009 and 2016 VA examinations address the functional impairment as a result of the Veteran's reported flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

A.  Back Condition

The Veteran contends that a higher rating is warranted for his back condition as he experiences daily pain that limits the ability to walk, run, stand, lift, and squat.

Prior to January 11, 2016, the Veteran's back disability was characterized as intervertebral disc disease with radiculopathy and rated under DC 5243 (IVDS), which is evaluated under either the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Since January 11, 2016, his back disability has been characterized as a back condition and rated under DC 5242 (degenerative arthritis of the spine), which is evaluated under the General Rating Formula.  
	
Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Such formula provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

	i.  Limitation of Motion, Functional Loss, and Pain

The Board finds that an initial rating in excess of 20 percent for the Veteran's back disability is not warranted.  In this regard, under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Indeed, the objective medical evidence of record shows that the Veteran's lumbar flexion was limited, at most, to 45 degrees, and there is no evidence of ankylosis of the spine.  See January 2016 VA Spine Examination Report.  Additionally, while the Veteran endorsed flare-ups during a March 2009 examination and at the July 2015 Board hearing that caused him difficulty with prolonged walking and jogging.  In this regard, the Board finds that the inability to walk or jog long distances is contemplated by the currently assigned 20 percent rating as disabilities of the musculoskeletal system are assigned based on the inability to perform the normal working movements of the body, which necessarily includes walking and jogging.  38 C.F.R. § 4.40.  Moreover, the Board notes that the Veteran denied experiencing flare-ups at the January 2016 examination.

The Board notes that the record does contain statements regarding limitation of standing, bending, squatting, and walking.  Additionally, the Board observes that the Veteran reported having decreased range of motion and increased pain with bending, lifting, and lying on his stomach.  However, the Veteran did not have additional loss in range of motion after repeat testing during either the 2009 or 2016 examinations.  Additionally, the 2016 examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time as, even after considering the Veteran's reports regarding additional pain and loss of motion after repetitive use, there was insufficient conceptual or empirical information to make a determination without directly observing the Veteran's function after significant repetitive use, especially as the repeat testing performed during the examination did not reveal additional loss.  Ultimately, there is not sufficient evidence to determine that additional loss after extensive repetitions would more nearly approximate the criteria for a 40 percent rating.  Indeed, the Veteran would need to lose an additional 15 degrees of forward flexion to warrant a 40 percent rating.  Therefore, the Board finds that functional limitations do not result in functional loss more nearly approximating flexion limited to 30 degrees or less or favorable ankylosis of the entire spine.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under DC 5242.

	ii.  IVDS

As indicated above, prior to January 11, 2016, the Veteran's back disability was rated under DC 5243 based on the diagnosis of intervertebral disc disease during the 2009 examination.  Notably, such disorder was not diagnosed in conjunction with the 2016 examination, and the AOJ accordingly recharacterized the Veteran's back disability and changed the DC under which such is rated.  The Board has nevertheless considered whether a 40 percent rating is warranted under the IVDS formula.  As there is no lay or medical evidence of incapacitating episodes (periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the Board finds a higher rating is not warranted under the IVDS formula.  In this regard, the evidence does not suggest, and the Veteran does not contend, that a physician has prescribed bed rest.  Consequently, a higher rating under the IVDS Formula is not warranted.
      
      iii.  Associated Objective Neurologic Abnormalities

While the Veteran has been awarded a separate rating for RLE radiculopathy and the Board is granting a separate award for LLE radiculopathy, both of which will be addressed below, the Board finds that his back disability does not result in any additional associated objective neurologic abnormalities, to include erectile dysfunction (ED), or incontinence.  In this regard, while the Veteran endorsed incontinence at the July 2015 Board hearing, he indicated that such symptomatology was related to his nonservice-connected stomach disorder.  Additionally, there is no indication that the Veteran suffers from ED.  Indeed, the January 2016 VA examiner noted the Veteran did not have any neurologic abnormalities or findings related to his thoracolumbar spine, aside from RLE radiculopathy.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence, or ED associated with the lumbar spine disability, the Board finds that separate ratings for such conditions are not warranted.

As noted, the Veteran's back disability involves lumbar radiculopathy of the bilateral lower extremities.  In this regard, a separate 10 percent rating for RLE radiculopathy was previously assigned, effective January 11, 2016, pursuant to DC 8520 and the Board has herein assigned a 10 percent rating for RLE and LLE radiculopathy pursuant to DC 8520, effective June 28, 2008, and a 20 percent rating for RLE radiculopathy, effective January 11, 2016.  Such DC addresses the sciatic nerve, which provides for a 10 percent rating where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board finds that the evidence of record demonstrates that the Veteran had mild LLE radiculopathy related to his service-connected back disability for the entire appeal period, mild RLE lumbar radiculopathy prior to January 11, 2016, and moderate RLE lumbar radiculopathy since January 11, 2016.  Regarding the LLE radiculopathy and the RLE radiculopathy prior to January 11, 2016, such disabilities warrant no more than 10 percent ratings as the Veteran's symptoms were manifested by no more than mild sensory and functional impairment, which more nearly approximates a mild disability of the sciatic nerve.  In this regard, the evidence shows complaints of numbness and tingling, but the Veteran's strength was largely normal as was his sensation to touch.  See March 2009 VA examination report (normal strength and sensation to touch); see also July 2009, January 2010, and February 2011 VA treatment records.  Additionally, the 2016 VA examiner did not even endorse the presence of LLE radiculopathy.  Therefore, the Board finds that the Veteran's functional impairment resulting from LLE and RLE radiculopathy prior to January 11, 2016, was no more than mild and, consequently, a rating in excess of 10 percent is not warranted.

Turning to the severity of the Veteran's RLE radiculopathy since January 11, 2016, the Board finds a 20 percent rating, but no higher, is warranted during this period based on the 2016 VA examiner's finding of moderate constant pain, paresthesias, and numbness in the RLE.  However, the Board finds a rating in excess of 20 percent is not warranted as the Veteran's symptoms have not been described as moderately severe, and, in fact, the 2016 examiner only found they were reflective of a lower 10 percent rating for mild radiculopathy.  Moreover, during the 2016 examination, the Veteran demonstrated full strength, normal straight leg raises, and normal deep tendon reflexes.  In sum, the Board finds that the Veteran's functional impairment resulting from his RLE radiculopathy has been no more than moderate since January 11, 2016.

B.  Right Knee Disability

The Veteran generally contends that a higher rating is warranted for his right knee disability.  In this regard, at the July 2015 Board hearing and in documents of record, he reported experiencing knee pain, fatigue, and weakness, especially when climbing steps, walking, or squatting, as well as a feeling of give-way and grinding.  Additionally, the Veteran contends that his right knee scar is seven to eight inches in length, one inch thick, painful, and causes limited motion of the knee.  

The Veteran's service-connected right knee disability is rated under DC 5260-5262.  38 C.F.R. § 4.71a.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Under DC 5262, malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  

As noted above in relation to neurological disabilities, the words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

DC 5261 provides for a noncompensable rating for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has also stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

	i.  Right Knee Disability

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right knee disability at any point during the appeal period.  In this regard, a 20 percent rating is warranted where flexion is limited to 30 degrees.  In this case, the evidence demonstrates that the Veteran's right knee flexion was limited to, at worst, 100 degrees as demonstrated during the 2016 examination.  Indeed, the Veteran's right knee flexion has not been limited to 60 degrees, which is required for a 10 percent rating based on limitation of flexion, and his current rating is actually based on his reports of pain with noncompensable limited motion.  The Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination, especially in light of the 2016 examiner's notation that pain causes functional loss.   However, as demonstrated during the 2009 and 2016 VA examinations, the Veteran had pain on motion, but such did not result in additional functional loss, to include a greater loss of flexion.  Additionally, during the 2009 examination, the Veteran described his right knee flare-ups as increased pain and difficulty with prolonged walking/standing, jogging, and climbing stairs, symptoms compensated by the currently assigned rating.  Notably, the Veteran denied experiencing flare-ups during the 2016 examination and neither the Veteran nor the examiner indicated that his flare-ups caused additional loss of motion during the 2009 examination.  

Ultimately, while the Veteran's right knee disability resulted in pain on motion and flare-ups manifested by increased pain and difficulty with prolonged walking/ standing, jogging, and climbing stairs, such symptomatology did not result in additional loss of range of motion of flexion.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees.  See DeLuca, supra; Mitchell, supra.  Consequently, the Veteran is not entitled to a rating in excess of 10 percent under DC 5260.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under DC 5261 pertinent to limitation of extension of the leg, which provides a 10 percent rating for extension limited to 10 degrees.  The evidence shows, however, that the Veteran had full right knee extension during the appeal period, including during the 2009 and 2016 examinations, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination or a result of repetitive motion and/or flare-ups.  In this regard, while the Veteran had pain on motion, there is no indication that such resulted in additional loss of range of motion of extension.  Additionally, the VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Ultimately, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under DC 5261 for right knee limitation of extension.  See DeLuca, supra; Mitchell, supra.

      ii.  Right Knee Scar 

Initially, it is important to note that, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54, 708  (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for service connection for his right knee scar is being processed from the day after his separation from service, June 28, 2008, and as he has not requested consideration under the amended diagnostic criteria, only the previous regulations are applicable to this claim.  

The Veteran's scar has been rated under DCs 7804 and 7805.  38 C.F.R. § 4.118, DCs 7804, 7805 (2008).  Under the criteria in effect prior to September 23, 2008, a scar not otherwise covered by DCs 7800-7804 was to be rated based on limitation of function of the effected part pursuant to DC 7805.  Under DC 7804, scars that were superficial, but painful on examination, warranted a 10 percent rating.  Note (1) for that code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

While the Veteran reported at the July 2015 hearing that his right knee scar was seven to eight inches long and one inch thick, the 2009 VA examiner noted the presence of a well-healed five centimeter scar that was lateral and linear with no signs of infection or keloid formation.  The 2016 examiner noted the presence of a 12 centimeter scar that was painful.  In this regard, the Veteran credibly reported at the Board hearing that his scar is painful and tender to palpation.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds a 10 percent rating for a painful right knee scar is warranted for the entire appeal period pursuant to DC 7804.  Even assuming the Veteran's scar was 12 centimeters and not five, the Board finds that a rating in excess of 10 percent is not warranted under the rating criteria for scars that was in place prior to October 23, 2008, because the Veteran's scar covered far less than 12 square inches which was required for a rating in excess of 10 percent under DC 7801, the only DC offering a rating in excess of 10 percent for a scar.  

Here, the Board observes that the Veteran claimed at the 2015 Board hearing that his scar decreases his right knee range of motion.  The 2009 examiner, however, found the scar to be well-healed with no signs of keloid formation.  Additionally, the Veteran is already in receipt of a separate rating of 10 percent for his painful, limited motion of the right knee pursuant to DC 5260.  Consequently, to award a separate rating for the same manifestation would constitute impermissible pyramiding.  Furthermore, the 2009 and 2016 examiners noted full knee strength and found no evidence of muscle atrophy.  As such, the Board finds that a higher rating under DC 5314 is similarly unwarranted.

      iv.  Other Knee Considerations

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disability.  

In this regard, the Board acknowledges the Veteran's report of subjective right knee instability.  Indeed, during service, he underwent the reconstruction of his PCL with a subsequent revision.  Additionally, he has reported persistent pain and laxity, giving way, and difficulty with ambulation that required the occasional use of a cane.  The Board observes that there is also an indication in the record that the Veteran fell, which he attributed to his knee and back disabilities, and occasionally uses a brace.  

However, the objective evidence fails to reveal that the Veteran's right knee disability results in lateral instability or recurrent subluxation and, consequently, a separate rating under DC 5257 is not warranted.  In this regard, while the Veteran reported giving way and instability at the 2009 VA examination, upon objective examination, there was no instability.  Furthermore, he denied dislocation or subluxation, and his physical examination was negative for patellar abnormality.  The examiner ultimately determined that the Veteran's right knee disability resulted in only subjective laxity.  Furthermore, at the 2016 VA examination, the examiner noted that there was no history of recurrent subluxation or lateral instability.  Moreover, objective joint stability testing regarding the presence of anterior instability (Lachman test), posterior instability (posterior drawer test), medial instability, and lateral instability were all normal.  Based on such results, the examiner found no instability.  

Consequently, while the Veteran is competent to describe feelings of laxity in his right knee, as well as giving way, falls, and the need for an assistive device, he is not competent as a lay person to objectively diagnose lateral instability or subluxation.  In this regard, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the 2009 and 2016 VA examiners, who are medical professionals, found that there was no laxity in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation.  Accordingly, a separate rating for instability or subluxation of the right knee under DC 5257 is not warranted. 

Furthermore, there was no evidence of a meniscus abnormality at the 2009 VA examination, and the 2016 VA examiner noted that the Veteran has never had a meniscus condition.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under DC 5258 or 5259, respectively, is not warranted.  The Board further notes that the Veteran's muscle strength in his on forward flexion and extension was noted to be normal during the entire appeal period, and the 2009 and 2016 examiners specifically found there was no muscle atrophy.  Thus, DC 5314 is not for application.  Finally, the Board has considered the applicability of other potential diagnostic codes.  In this regard, while the AOJ has cited to DC 5262, the evidence of record does not demonstrate impairment of the tibia or fibula.  Indeed, the 2016 VA examiner specifically found that the Veteran did not have, and had never had, any impairment of the tibia or fibula.  Additionally, the Veteran has never reported or endorsed shin splints, stress fractures, or the like.  Further, there is no evidence of ankylosis of the right knee.  Ultimately, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively.

C.  Right Foot Disability

The Veteran's right foot plantar fasciitis has been rated as noncompensably disabling prior to January 11, 2016, and 20 percent disabling thereafter pursuant to DC 5276.  38 C.F.R. § 4.71a, DC 5276.  He contends that the current rating does not reflect the severity of his condition as he has developed sharp and stabbing heel pain that causes him to lift his foot and lose his balance.

Plantar fasciitis is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; cf.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (holding that "when a condition is specifically listed in [VA's schedule for rating disabilities], it may not be rated by analogy."). 

DC 5276 provides ratings for acquired flatfoot.  Under Diagnostic Code 5276, a noncompensable rating is warranted for mild symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms such as the weight-bearing line being over the medial to great toe, inward bowing of the tendo Achillis, or pain on manipulation and use of the feet.  A 20 percent is warranted for severe unilateral flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 30 percent rating requires pronounced unilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

DC 5284, pertinent to "foot injuries, other," provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  As has been noted, the words "moderate" and "severe" are not defined in the VA Rating Schedule and, as such, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

      i.  Prior to January 11, 2016

The evidence prior to January 11, 2016, and as reflected in the March 2009 VA examination report, shows that the Veteran's right foot plantar fasciitis resulted in moderate symptoms, which were not "relieved by built-up shoe or arch support," even though such shoes moderated his symptoms.  In this regard, the 2009 examination report documents the Veteran's report of heel pain that was minimally relieved by custom inserts, and his response to the use of said orthotics was noted to be poor.  The Veteran also endorsed fatigability, weakness, and lack of endurance.  Similar symptoms of pain on walking and standing were endorsed at the July 2015 Board hearing.  

After considering all of the evidence, the applicability of 38 C.F.R. § 4.59 as interpreted by Burton, supra, and affording the Veteran the benefit of the doubt, the Board finds that his right foot plantar fasciitis more nearly approximates moderate pes planus symptoms, including pain on manipulation and use of the foot.  Consequently, the criteria for a 10 percent rating for the appeal period prior to January 11, 2016, is warranted pursuant to DC 5276.   
 
The evidence does not, however, show that the Veteran's right foot plantar fasciitis symptoms more nearly approximated the criteria for a rating in excess of 10 percent at any time during the appeal period prior to January 11, 2016.  In this regard, at the March 2009 VA examination, there was no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, hallux valgus, hallux rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, Achilles malalignment, midfoot malalignment, pronation, muscle atrophy of the foot, or other foot deformity.  Additionally, while receiving private treatment from Dr. Y.S., a physician of podiatric medicine, in May 2013, it was noted the Veteran experienced pain on palpation, but there was no evidence of edema or erythema, and the Veteran's calcaneal lipoma was stable. In short, while there was objective evidence of tenderness to palpation, the evidence does not show that at any time prior to January 11, 2016, the symptoms associated with the Veteran's right foot plantar fasciitis more nearly approximated severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

With regard to a higher rating under DC 5284 prior to January 11, 2016, in consideration of the lay and medical evidence, the Board finds that the severity of the Veteran's service-connected right foot disability more nearly approximates, at worst, a moderate foot injury under DC 5284.  While the Veteran clearly has pain in his right foot affecting his function and requires the use of orthotics, it was noted in March 2009 that there was no evidence of edema, muscle weakness, or instability with manipulation of the right foot.  Further, at such time, the Veteran had full great toe strength on the right and his muscle tone was noted to be normal.  X-ray findings revealed mild hallux valgus on the left, but no fractures, dislocations, subluxations, or lytic lesions.  Thereafter, Dr. Y.S. only noted a right calcaneal lipoma in May 2013 CT imaging.  Additionally, while there is evidence the Veteran had limitation in sports, including running, there is no evidence that his right foot disability had any impact on feeding, bathing, dressing, toileting, or grooming.  Therefore, the Board finds that the Veteran's symptoms are not indicative of a moderately severe foot disability, and a rating in excess of 10 percent for the Veteran's right foot disability for the period prior to January 11, 2016, pursuant to DC 5284 is not warranted

      ii.  Since January 11, 2016

In order to warrant a higher disability rating under DC 5276 for the time period since January 11, 2016, the evidence must show that the Veteran's service-connected right foot plantar fasciitis resulted in pronounced flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

In this case, the January 2016 examiner noted the Veteran had pain on weight-bearing, disturbance in locomotion, and interference with standing.  There was no evidence, however, of swelling, characteristic callouses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height, marked pronation, inward bowing of the Achilles tendon, marked inward displacement or severe spasms of the Achilles tendon.   

Indeed, as the objective findings from the January 2016 examination only support a finding of symptoms commensurate with a lower 10 percent rating based on the presence of pain on manipulation of the feet, it is apparent that the AOJ has assigned a 20 percent rating based on the examiner's notation that the Veteran experienced functional loss with weight bearing as manifested by pain and reduced range of motion.  This is not only apparent based on the lack of objective findings commensurate with a 20 percent rating, but with the examiner's notation of mild plantar fasciitis.  In addition, while orthotics did not resolve the Veteran's symptoms, his disability was improved by them as indicated by his July 2015 testimony that he was able to spend time on his feet while wearing his orthotics, but could not ambulate even casually around his home without support.  As such, for the time period from January 11, 2016, the Board finds that the Veteran's service-connected right foot disability more nearly approximates the criteria associated with the currently assigned 20 percent disability rating under DC 5276 based on functional loss, pain on manipulation, and symptoms not completely relieved by orthotics.  As such, the Veteran's service-connected right foot disability does not meet the criteria for a higher rating under DC 5276.     

With regard to a higher rating under DC 5284, in consideration of the lay and medical evidence, the Board finds that the severity of the Veteran's service-connected right foot disability more nearly approximates, at worst, a moderately severe foot injury since January 11, 2016.  In this regard, the Board again acknowledges the Veteran clearly has pain in his right foot affecting his function and requires the use of orthotics.  However, the January 2016 examiner described his disability as mild after performing expert physical examination of the affected area.  Indeed, as noted above, the examination was largely negative, including for swelling, redness, or characteristic callosities.  While the Veteran did have physical limitations related to his foot, he was still able to work and take care of his two children.  Therefore, the Board finds that the Veteran's symptoms are not indicative of a severe foot disability, and a rating in excess of 20 percent for the Veteran's right foot disability for the period prior to January 11, 2016, pursuant to DC 5284 is not warranted.

	iii.  Other Foot Considerations

Furthermore, the Board finds that, to assign separate ratings under DC 5276 and DC 5284 for the same symptomatology would be tantamount to pyramiding as the Veteran would be compensated twice for the same manifestations of his right foot plantar fasciitis.  See Esteban, supra (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  

The Board has also considered other potentially applicable DCs.  In this regard, the remaining DCs that provide ratings higher than those currently assigned for a unilateral foot disability are DC 5278 for claw foot and DC 5283 pertaining to malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5278, 5283.  However, the evidence does not show that such foot disabilities have been diagnosed or are related to the Veteran's service-connected plantar fasciitis.  In addition, while 2009 x-ray findings did show some evidence of hallux valgus, such has not been attributed to the Veteran's right foot plantar fasciitis.  Moreover, while the 2009 examiner did diagnose a bilateral flexible flat foot deformity, the 2016 VA examiner did not and, even if the Veteran does suffer from such condition, it has not been attributed to his plantar fasciitis.  More importantly, however, is the fact that all of the Veteran's right foot symptomatology has been rated under the DC for flat feet and thus any manifestation of nonservice-connected pes planus has already been rated as part of the Veteran's right foot plantar fasciitis rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, the evidence of record does not show a diagnosis of weak foot, metatarsalgia, hallux rigidus, or hammer toe.  See 38 C.F.R. § 4.71a, DCs 5277, 5279-5282.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected right foot disability, separate ratings under these diagnostic codes are inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

D.  Hepatic Cyst

The Veteran's hepatic cyst is rated by analogy pursuant to38 C.F.R. § 4.114, DC 7301, for peritoneum adhesions.  He contends that the current rating does not reflect the severity of his condition.  

Initially, given the general anatomical location of the Veteran's hepatic cyst, the Board finds that evaluation under DC 7301 is appropriate.  The Board also finds, based on anatomical location, that evaluation under DC 7311, for residuals of a liver injury, is also appropriate.  See 38 C.F.R. § 4.114.  However, DC 7311 advises that residuals of a liver injury are to be separately evaluated as adhesions of peritoneum pursuant to DC 7301, cirrhosis of the liver pursuant to DC 7312, and chronic liver disease without cirrhosis pursuant to DC 7345.  As neither the Veteran nor the record suggests that he has ever been diagnosed with cirrhosis or a chronic liver disease, his hepatic cyst will be reviewed under DC 7301 pursuant to DC 7311.

Under DC 7301, a noncompensable rating is assigned for moderate adhesions of the peritoneum.  A 10 percent rating is assigned for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating, the highest possible schedular rating under DC 7301, is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A Note under DC 7301 indicates that ratings for adhesions will be considered when there is a history of operative or other infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and the presence of pain.

The Board finds that an initial compensable rating for the Veteran's hepatic cyst is not warranted.  In this regard, during a March 2009 VA examination, the Veteran denied tarry stools or blood in his stools.  On physical examination, his abdomen was noted to be soft and flat with no organs, masses, or tenderness.  His bowel sounds were normal and there were no inguinal hernias, ventral hernias or abdominal bruits.  In short, the examination was negative for any symptoms.

Thereafter, during the July 2015 Board hearing, the Veteran reported the following symptoms that he attributed to his hepatic cyst: the need to regularly change medication he takes for his cholesterol, bouts of constipation, one-time occurrence of yellow eyes, elevated liver enzymes, gallstones, tarry stools, bloody stools, and the inability to eat whatever food he wants.  Based on these reported symptoms, the Board remanded the appeal in December 2015 for procurement of a new examination to address all of the Veteran's symptoms associated with his hepatic cyst.  However, at the time of the January 2016 examination, there was no evidence of any residuals related to the Veteran's hepatic cyst.  Indeed, the examiner acknowledged the Veteran's reports of increased bilirubin levels and the presence of a benign hepatic cyst and gallstones, but nevertheless found the Veteran did not have symptoms attributable to chronic infectious liver disease or cirrhosis, incapacitating episodes due to a liver condition, surgical scars, or any other clinical sequelae.  In conclusion, the examiner noted that, aside from the presence of elevated bilirubin levels, the Veteran had a normal liver.

The Veteran's treatment records are consistent with the 2009 and 2016 examinations that were essentially negative.  Consequently, the Board finds that his liver condition is objectively asymptomatic for the entirety of the appeal period.  To the extent the Veteran does experience occasional constipation, tarry stools, or bloody stools, the Board finds that, based on the lack of any findings during the examinations spaced seven years apart and the lack of treatment for said symptoms, they are no more than mild and thus commensurate with the current noncompensable rating.  Accordingly, the Board finds that the requirements for a compensable rating pursuant to DC 7301 have not been met.  38 C.F.R. § 4.114.  The Board reaches the same conclusion based on the same rationale with regard to an evaluation under DC 7311 as said rating is also evaluated under DC 7301.  38 C.F.R. § 4.114.

E.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his back, right knee, scar, right foot, and hepatic cyst symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected back disability with bilateral lower extremity radiculopathy, right knee, scar, right foot, and hepatic cyst; however, the Board finds that his symptomatology referable to each disability has been stable during each period on appeal.  Therefore, assigning staged ratings for such disabilities (or further staged ratings for his RLE neuropathy and right foot disability) is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Importantly, all elements of the Thun test must be met to warrant extra-schedular referral or award.

In the instant case, while the Veteran has arguably raised symptoms that have not been contemplated by the currently assigned DCs (i.e., the inability to walk or stand for prolonged periods and the use of assistive devices), there is no evidence to suggest that the Veteran's disability picture, either on an individual basis or on a collective impact of various service-connected disabilities, has resulted in 
"marked interference with employment" or "frequent periods of hospitalization."  In this regard, during the 2009 examination, the Veteran reported missing less than a week of work in the previous year due to his back disability, and did not report missing any work related to his right knee, scar, right foot, or hepatic cyst.  Additionally, while the Veteran reported at the July 2015 hearing that he frequently changes position at his work to prevent pain, the record does not suggest that he was ever denied or fired from employment due to his service-connected back, right knee, scar, right foot, or hepatic cyst.  Moreover, the Veteran does not contend, and the record does not suggest, that he has ever been hospitalized for any of these disabilities during the appeal period, let alone on a frequent basis.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating, either on a singular or collective basis, is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his low back, right knee, scar, right foot, and/or hepatic cyst.  To the contrary, the evidence of record suggests that the Veteran has maintained employment throughout the appeal period and there has been no allegation that such employment was marginal (see March 2009 and January 2016 VA examination reports; see also July 2015 hearing transcripts).  Additionally, while the March 2009 and January 2016 examiners opined that the Veteran's back, right knee, and right foot could impact his employment due to pain and decreased range of motion, none of them opined that such conditions prevented substantially gainful employment.  Furthermore, the January 2016 examiner opined that the Veteran's service-connected scar and hepatic cyst did not impact his ability to work.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claims decided herein and, consequently, no further consideration of such is necessary at this time.

In adjudicating the initial rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in partial awards for his RLE radiculopathy, LLE radiculopathy, right knee scar, and right foot plantar fasciitis.  However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for higher initial ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 20 percent for a back condition, previously characterized as intervertebral disc disease with radiculopathy, is denied.

Prior to January 11, 2016, an initial 10 percent rating, but no higher, for RLE radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

Since January 11, 2016, but no earlier, an initial 20 percent rating, but no higher, for RLE radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

For the entire appeal period, an initial 10 percent rating, but no higher, for LLE radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for a right knee disability is denied.

For the entire appeal period, an initial 10 percent rating, but no higher, for a right knee scar is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to January 11, 2016, an initial 10 percent rating, but no higher, for right foot plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.

Since January 11, 2016, an initial rating in excess of 20 percent for right foot plantar fasciitis is denied.

An initial compensable rating for hepatic cyst is denied.


REMAND

The Veteran contends that his currently diagnosed acquired psychiatric disorder had its onset during his military service.  As noted in the Board's December 2015 remand, service treatment records beginning approximately in March 2008 show complaints of anxiety and depression.  Specifically, a March 2008 clinical record showed that the Veteran was seen for anxiety and mild depression.  At such time, he reported that he was under elevated stress at work and was having economic and family problems.  An April 2008 record showed that the Veteran was having lots of anxiety over a trial/hearing the following week.  As was also noted in the December 2015 remand, a March 2009 VA examiner failed to offer an adequate rationale for his finding that the Veteran's psychiatric disorder was due solely to an in-service felony conviction, especially given that his symptoms of anxiety and depression manifested in service and, at times, were reported to be related to job, economic issues, and family stress.  The Board also observed that the March 2009 examiner did not have an opportunity to review the Veteran's service personnel records such that a determination as to misconduct could actually be made.

Accordingly, a second VA psychiatric examination was conducted in January 2016 in which the examiner was asked to opine whether it was at least as likely as not that the Veteran had a diagnosed acquired psychiatric that manifested during his active service or is otherwise related to his military service, which is separate and distinct from his diagnosed adjustment disorder that has been attributed solely to his felony conviction.  After examining the Veteran and reviewing part of the record, the 2016 examiner diagnosed the Veteran with anormative stress reaction and unspecified depressive disorder, and opined that such disorders were not related to the Veteran's military service.  Unfortunately, this opinion is also inadequate for appellate review as the examiner failed to review and consider the Veteran's military personnel records that were apparently associated with the file after the examination.  Moreover, the opinion provided essentially found that the Veteran's current symptoms were the result of his in-service proceedings and would be normal for anyone in the Veteran's circumstances.  Such an opinion is not only internally inconsistent with the finding the Veteran's disorder was not related to military service, but also irrelevant as how others would react to situations similar to the Veteran's has no bearing on whether the Veteran's symptoms are service-connected.  Thus, the Board finds remand for an addendum opinion is required.

To the extent it is relevant to the examiner selected to provide the requested opinion, the Board advises the examiner that the Board finds the Veteran's in-service drug use was isolated and infrequent.  Specifically, the available service-personnel records indicate the Veteran was an exemplary member of the military for some 17 years prior to the incidents leading up to his eventual separation.  During this time, his superiors provided glowing reviews of his work ethic, personal character, and contributions to the military.  Indeed, it was not until June 2006 that the Veteran ever tested positively for drug abuse and he only tested positively on two occasions.  At the July 2015 Board hearing, the Veteran denied being abused to drugs at any time.  Accordingly, the Board finds the Veteran's 2006 drug use to be isolated and infrequent and, thus, not willful misconduct.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's January 2016 psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the January 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Upon a review of the record, the examiner offer an opinion as whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a diagnosed acquired psychiatric that manifested during his active service or is otherwise related to his military service.  Again, the examiner is advised that the Board has found the Veteran's in-service drug use did not constitute willful misconduct. 
   
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering this opinion, the examiner should specifically address the STRs showing symptoms of anxiety and depression and, at times, were reported to be related to job, economic issues, and family stress, the March 2009 VA psychiatric examination, the January 2016 VA psychiatric examination, the Veteran's lay statements, and the Veteran's personnel records.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


